 Case 3:21-cv-00182-C-BK Document 29 Filed 02/23/21                          Page 1 of 2 PageID 458



                           IN THE UNITED STATES DISTzuCT COURT
                           FOR THE NORTHERN DISTzuCT OF TEXAS
                                          DALLAS DIVISION


SHANNON BRIANNA BOATWRIGHT.                          )
                                                     )
                         Plaintiff,                  )
                                                     )
                                                     )
                                                     )
BRENDA SADBERRY, et al,                              )
                                                     )
                         Defendant.                  )    Civil Action No. 3:21-CV- I 82-C-BK


                                                 ORDER

         Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein recommending that        Plaintiff s complaint be summarily

dismissed. Plaintiffhas failed to file objections to the Magistrate Judge's Findings, Conclusions,

and Recommendation and the time to do so has now expired.

         The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court.r For the reasons slaled

therein, Plaintiff s custody claims are DISMISSED with prejudice as frivolous and duplicative.

Plaintiff s conspiracy claims are DISMISSED with prejudice           as   frivolous and for failure to state

a   claim. Further, the Court declines to exercise supplemental jurisdiction over Plaintiffs        state


law claims, if any, and those claims are DISMISSED without prejudice. Plaintiff is WARNED



          I
           The Court notes that Plaintiff filed an amended complaint after the Magistrate Judge issued her
Findings, Conclusions, and Recommendation. However, the Court finds that Plaintiffs amended
cornplaint has no effect upon the determination that this case is frivolous and that Plaintiff has failed to
state a claim upon which relief may be granted.
 Case 3:21-cv-00182-C-BK Document 29 Filed 02/23/21                        Page 2 of 2 PageID 459



that if she persists in the filing of frivolous or baseless cases, or cases that fail to state a claim, the

Court may impose monetary sanctions and/or bar her from bringing any further actions. See Fed.

R. Civ. P. I   l.

        SO ORDERED this             "&
                                     day of February, 2021     .




                                                  ,/                      4,?'r'rr74
                                                                                             )
                                                                      CS
                                                           R          STATES                  JUDGE


                                                                                 I




                                                       2
